On a subsequent day his honour,
[ARCHIBALD RANDALL, District Judge]
gave his opinion:
The bankrupt law enacts, that the property of every bankrupt who may, by a decree of the court, be declared a bankrupt, shall, “from the time of such decree, be deemed to be divested out of such bankrupt,” and shall be vested by the decree in the assignee named by the court. Section HI. We can carry the policy of the act no further than the act itself has been pleased to define. By the terms of the act, the petitioner’s property ceases to be his, only from the time of the decree. Before the decree passes, it must therefore be subject to execution. A decree does not necessarily follow the petition. The petition may be withdrawn; the debts may be all paid; the petitioner may die, or other circumstances may perhaps intervene before a decree is obtained, and to prevent it. There will probably be found inconveniences, whichever way the law be settled; but it is obvious that if filing a petition in this court, will prevent executions, a fraudulent debtor has a most simple resort to keep his creditors at bay, until he can so arrange his concerns as effectually to defy them. The rule was discharged.